AO 245B (Rev. 02/18)     Judgment in a Criminal Case
                         Sheet I              '




                                         Eastern District of Arkansas
                                                      )
              UNITED STATES OF AMERICA                )
                         v.                           )
                                                      )
            CUAUHTEMOC DE LA ROSA-FLORES                     Case Number: 4:18-cr-00510
                                                      )
                                                      )      USM Number: 32224-009
                                                      )
                                                      )       LEONARDO A. MONTERREY
                                                      )      Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)           1
                                        ----------------------------------
• pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
    after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

;.T::it~le~&~S~e:::ct~i·o~n~------.;:N~atu=:r:::e:::of::O:;:::::fti::en::s::e__________________,;o::fti=:e=::n=:s:::e:=E::n::de~d:.__ _ , Count
                                                                                                  Jty_A_cco
.._[4_2_U_.s_.c_._§_·4_o_a_(a_)(_7_)(_B...;..)•_,.I_P_r_es_e_n_tin_g_a_f:a_I_se_so_c_ia_I_s_e_cu_r__   __   un_t_N_u_m_b_e_r,_ _ _,l...·_91_'~_21_2_0_16_ _ ____.l ,.....I1---,..,[
                                        a Class D Felony

.____ ____..__ _ _ _ _ _ _ ____....__ ___.II._________.
       The defendant is sentenced as provided in pages 2 through                      __3_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
• Count(s)                                                        D    is     D are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any: change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defen<lant must notify the court and United States attorney of material clianges in econonnc circumstances.

                                                                                       12/13/2018
                                                                                      Date of Imposition of Judgment




                                                                                       Kristine G. Baker, United States District Judge
                                                                                      Name and Title of Judge




                                                                                      Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment-Page   -=2-    of   3
 DEFENDANT: CUAUHTEMOC DE LA ROSA-FLORES
 CASE NUMBER: 4:18-cr-00510

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  Time served.




     D The court makes the following recommendations to the Bureau of Prisons:




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.      on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                          By---------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment-Page     3    of        3
DEFENDANT: CUAUHTEMOC DE LA ROSA-FLORES
CASE NUMBER: 4:18-cr-00510
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 No supervised release to follow term of imprisonment.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     D   You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D   You must participate in an approved program for domestic violence. (check ifapplicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
